Title: To George Washington from Major General Alexander McDougall, 1 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters pecks Kill [N.Y.] May 1st 1779.

It is happy for the Army and America, that no more of the former, was destined to Quarter on this Side Hudsons. If it had, the greatest distress to the Army, wou’d certainly have been the cons[e]quence. For there were not sufficient means here, to support Man or Horse. When I first vissited Fish-Kill, I found Three hundred Head of Cattle, of different kinds, which had been eating their Mangers for three Days, althô upwards of an hundred Tons of Hay, had been Issued the preeceeding Month. Every petty branch of a department, had Horses sufficient for a Field Marshalls Suite. It therefore became necessary, to make a reform and move at a distance, all the public and useless Horses. This was accordingly done, and notwithstanding, the utmost oeconomy, We have narrowly escaped the breaking up the little Army. Your Excellency will be informed, by the Inclosures, the means I have persued in one Line. A Similar one has been attended to, in every other. I have not barely contented myself with Order, but called frequently for reports, to see the efficacy of the former. In short Sir, it was necessary to probe every department, to correct abuses and Neglects. This has been done, as far as lay in my power, consistant with the other duties of the post, insomuch, that its oeconomy has necessarily taken up the most of my time. The Line has been the most docile, of any I have had the honor of Commanding. It has submitted without a murmur, to the labour of Beasts. It has drawn the provision many miles, on the Ice and Snow, for want of Teams, and those of it, at West-point, were obliged to work in the Ice, to get the Chain out of the River, as the severe Weather over took us, before We were ready to bring it in—Colo. Malcom, having made no preparation for that purpose. In February Nixons Brigade was advanced to Croton, two Regiments at its entrance and one near pines Bridge. The Baggage left in the Mountains. Several reasons pointed out this Movement. Flour was an Object to us and the Enemy. It became necessary to collect the Wheat from the disaffected, near the Margin of the River, least it might tempt the Enemy to make an early excursion for it; as he was in great distress for Bread. That hath been done, and the Waggonage saved to the public, at a period when the Roads were deep, and the private Cattle l⟨ow.⟩ public ones cou’d not be commanded. The Troops exp⟨edited⟩ the treshing, collected the Wheat and took the Flour, from the Mills in Bags. This measure and the Guards on the Eastern Line, saved us from distress and disbanding. While this Object, was securing the Bridge was going on, at the Mouth of Croton, which has opened a Country of which We were totally ignorant. It is now passable, with any kind of Carriage, and will be compleat in a Week. And the Enemy cannot destroy it, but with great labour; otherwise than by throwing off the plank. Besides those considerations, it was of importance, to our repose, to be apparently ready to insult the Enemy, which often prevents any from him. Add to all those advantages, that the Brigade got many Articles of refreshment, amongst the Inhabitants, which cou’d not be got in the Mountains. My present position is, Detachments on the Lines. Nixons at Croton patersons and Learnards at West-point. Poors in Nixons Cantonment. Four Companies of the Carolinians at Haverstraw. A Company of the Train, Invalids and Convalance of the Hospital with a subaltern’s party of Militia guard the Stores at Fish-Kill. Nixons Baggage is now on board a Sloop at King’s-Ferry, ready to retire about the Fort. I have received advice from Major Hull on the Lines, of the arrival of the packet, which I suppose brings the February-mail. The Enemy has been very impatient for it.
Frequent applications are made to me by Officers to resign; I wish for directions on this subject, as many of them are very pressing. The papers relative to the Bay-Line will be transmitted in a Day or two. I have the honor to be with great truth and regard Your Excellency’s Very Humble Servant

   Alexr McD⟨ougall⟩


   

                  
                     Sir
                     Head-Quarters Pecks Kill 1st May 1779.
                  

I am this Moment honored, with your favor of the 28th Ultimo, accompanied with Letters for Generals schuyler and Putnam, both which are forwarded. Forage and Live-stock probably are the primary Objects of the Enemies movement, in Monmouth County. I am confident the increasing the New-Levies, is an Object the Enemy have much at Heart For twenty Dollars Bounty is offered to Recruits to enlist in Robinsons Corps; and the like to others. I have just now received a Letter from Major Hull, a Copy of which I take the liberty to inclose. General poor is not yet arrived. I have the honor to be Your Excellencys Humble Servant
Alexr McDougall
